DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended by applicant and by Examiner’s Amendment to address the rejections under 35 USC § 112b. Accordingly, the rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address remaining indefiniteness issues was given in a communication received from Joe Kim (Registration No. 41,895) on Jul 13, 2022.
The application has been amended as follows: 
Claim 9, line 9, before “input”, add
	-- sequentially --
Claim 9, line 10, before “sound” (2nd occurrence), add
	-- mixed single piece of --
Claim 10, line 4, before “parallel”, delete
	-- in the --
Allowable Subject Matter
Claims 1 – 15 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Ledoux et al. (U.S. Patent 6,757,573), Strub (U.S. Patent Application Publication 2014/0180684), and Tardif et al. (U.S. Patent Application Publication 2013/0212341) generally teaches use of nodes to implement processes for mixing of sound sources, the prior art alone or in combination does not teach, nor would it be obvious, to implement the processing nodes for mixing by performing before mixing a division of each sound source into corresponding segments, each having a specified length, subsequently inputting each segment in sequence using a desired specific number of nodes to mix the sound data segments from several sound sources to result in a single piece of mixed sound data and then joining it by concatenating with a subsequently formed single piece of mixed sound data to form the final mix of the multiple sound sources, as claimed by claims 1, 8 and 9, in combination with other limitations of the claim, providing for a more efficient use of processing resources when using nodes for inputting and mixing multiple sound sources by controlling the utilization of the specific number or types of nodes when there are multiple parallel sound tracks to be mixed down, thus allowing for a more predictable use of processing power with respect to a plurality of sound sources that must be inputted and mixed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        Supervisory Patent Examiner, Art Unit 2653/FAN S TSANG/